       CASE 4:80-cv-00469-PAM-KMM Doc. 45 Filed 06/02/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                   )   Court File No. 4:80-cv-469 (PAM/KMM)
                                            )
              Plaintiff,                    )
                                            )
and                                         )
                                            )
State of Minnesota, by its Attorney General )
Hubert H. Humphrey, III, its Department of )
Health, and its Pollution Control Agency,   )
                                            )         CERCLA SECTION 113(i)
              Plaintiff- Intervenor,        )     INTERVENORS DAIKIN APPLIED
                                            )       AMERICAS INC. AND SUPER
       v.                                   )      RADIATOR COILS LP’S JOINT
                                            )    MOTION TO INTERVENE FOR THE
Reilly Tar & Chemical Corporation; Housing )     LIMITED PURPOSE OF OPPOSING
and Redevelopment Authority of St. Louis )      ENTRY OF THE AMENDED CONSENT
Park; Oak Park Village Associates; Rustic )                DECREE
Oaks Condominium Inc.; and Phillip’s        )
Investment Co.,                             )
                                            )
              Defendants,                   )
                                            )
and                                         )
                                            )
City of St. Louis Park,                     )
                                            )
              Plaintiff-Intervenor          )
                                            )
       v.                                   )
                                            )
Reilly Tar & Chemical Corporation,          )
                                            )
              Defendant,                    )
                                            )
and                                         )
                                            )
City of Hopkins,                            )
                                            )
              Plaintiff-Intervenor,



                                                                      0963639\305564578.v1
          CASE 4:80-cv-00469-PAM-KMM Doc. 45 Filed 06/02/20 Page 2 of 4




                                       )
      v.                               )
                                       )
Reilly Tar & Chemical Corporation,     )
                                       )
             Defendant,                )
                                       )
and                                    )
                                       )
Daikin Applied Americas, Inc. and      )
Super Radiator Coils LP,               )
                                       )
             Prospective-Limited       )
             Intervenors.              )
                                       )
             __________________________________________________

      Limited Intervenors Daikin Applied Americas, Inc. and Super Radiator Coils LP,

by and through their respective undersigned counsel, hereby move the Court pursuant to

Section 113(i) (42 U.S.C. § 9613(i)) of the Comprehensive Environmental Response,

Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9675 (“CERCLA”) and Rule

24 of the Federal Rules of Civil Procedure, for an Order allowing them to intervene in this

matter for the limited purpose of opposing entry of the Amended Consent Decree [Doc.

No. 37]. This Motion is based upon Daikin Applied Americas, Inc. and Super Radiator

Coils LP’s Joint Memorandum of Law, Declaration of Melinda W. Hahn, PHD,

Declaration of Aaron L. Benker, and all the files, records and proceedings herein, and such

evidence and argument as may be presented to the Court prior to the decision on this

Motion.




                                            -2-
                                                                            0963639\305564578.v1
       CASE 4:80-cv-00469-PAM-KMM Doc. 45 Filed 06/02/20 Page 3 of 4




                                  Respectfully submitted,

Dated: June 2, 2020               ATTORNEYS FOR LIMITED
                                  INTERVENOR DAIKIN APPLIED
                                  AMERICAS, INC.


                                  s/M. Annie Santos
                                  M. Annie Santos, Reg. No. 0389206
                                  Hinshaw & Culbertson LLP
                                  333 South Seventh Street, Suite 2000
                                  Minneapolis, MN 55402
                                  Telephone: 612-333-3434
                                  Fax: 612-334-8888
                                  asantos@hinshawlaw.com

                                  Harvey M. Sheldon Admitted Pro Hac Vice
                                  Hinshaw & Culbertson LLP
                                  One East Broward Blvd., Ste. 1010
                                  Ft. Lauderdale, FL 33301
                                  Telephone: 954-375-1155
                                  hsheldon@hinshawlaw.com

                                  Thomas D. Lupo Admitted Pro Hac Vice
                                  Hinshaw & Culbertson LLP
                                  151 North Franklin Street, Ste. 2500
                                  Chicago, IL 60606
                                  Telephone: 312-704-3000
                                  tlupo@hinshawlaw.com

                                  Charles B. Rogers, Reg. No. 130588
                                  Taft Stettinius & Hollister LLP
                                  2200 IDS Center
                                  80 South 8th Street
                                  Minneapolis, MN 55402
                                  Telephone: 612-977-8400
                                  Fax: 612-977-8650
                                  crogers@taftlaw.com




                                    -3-
                                                                  0963639\305564578.v1
CASE 4:80-cv-00469-PAM-KMM Doc. 45 Filed 06/02/20 Page 4 of 4




                           ATTORNEYS FOR LIMITED
                           INTERVENOR SUPER RADIATOR
                           COILS LP


                           s. William P. Hefner
                           William P. Hefner, Reg. No. 258349
                           The Environmental Law Group
                           2263 Waters Drive
                           Mendota Heights, MN 55120
                           Telephone: 612-623-2362
                           Fax: 612-378-3737
                           whefner@envirolawgroup.com




                             -4-
                                                          0963639\305564578.v1
